Citation Nr: 0206653	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  99-01 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a left foot muscle 
injury.

2.  Entitlement to an increased initial rating for 
degenerative disc disease with herniated nucleus pulposus, L5 
and radiculopathy, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel



INTRODUCTION

The veteran had active service from March 1989 to September 
1997, as well as one year of active service prior to that 
time.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania Regional Office (RO).  That decision denied a 
claim for service connection for left foot muscle damage as 
being not well grounded, and granted service connection for a 
lumbar disc disorder, assigning an initial disability rating 
of 20 percent.  A December 2001 decision readjudicated the 
claim for service connection for a left foot muscle injury on 
the merits in accordance with the Veterans Claims Assistance 
Act of 2000.  The claim remained denied on the merits.  The 
Board notes that several other issues were readjudicated on 
the merits in the December 2001 decision.  However, the 
veteran has not perfected an appeal with regard to any of 
those issues.

The veteran's claims file is currently under the jurisdiction 
of the Phoenix, Arizona Regional Office.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained.

2.  There is no medical evidence of a current left foot 
muscle disability.

3.  The evidence does not reasonably show that the symptoms 
of degenerative disc disease with herniated nucleus pulposus, 
L5 and radiculopathy are productive of more than moderate 
limitation of motion or moderate intervertebral disc 
syndrome.



CONCLUSIONS OF LAW

1.  A left foot muscle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303 (2001).

2.  The criteria for an initial disability rating greater 
than 20 percent for degenerative disc disease with herniated 
nucleus pulposus, L5 and radiculopathy have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.66, 4.71a, Diagnostic Code 5292 and 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claims.  The Board 
concludes that the discussions in the rating decisions, 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and the letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
his claims and complied with the VA's notification 
requirements.  The RO supplied the veteran with the 
applicable regulations in the SOC.  The January 2002 SSOC 
specifically addressed the VCAA.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, VA treatment records from September 1998 to 
March 2001, and VA examination reports from January 1998, 
February 1999, March 1999 and September 2001.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issues currently on 
appeal.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the claims need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Service Connection for a Left Foot Muscle Injury

Factual Background

The veteran's service medical records do not indicate that he 
was treated for an injury to a muscle in his left foot.  The 
service medical records also do not contain any reference to 
complaints relating to a left foot muscle.

VA treatment records from September 1998 to March 2001 do not 
contain any references to treatment for complaints related to 
a left foot muscle.

A January 1998 VA examination report indicated that the 
veteran reported no specific trauma to his left foot.  The 
examiner stated that the left foot showed no abnormality.

In August 2001, the RO sent the veteran a letter informing 
him that his claim was being readjudicated under the VCAA.  
The letter informed the veteran of the type of evidence or 
information he could submit to support his claim.  The 
veteran did not respond to that letter.

Criteria

Service connection may be granted for any disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  See 
Gilbert v.  Derwinski, 1 Vet. App. 49 (1990).

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for a grant of service connection for a left foot 
muscle injury. The reasons for this determination follow.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

In the instant case, there is no competent medical evidence 
that the veteran has a current disability related to a left 
foot muscle injury.  There is no record of treatment in 
service for complaints related to a left foot muscle injury.  
The January 1998 VA examination report noted that the left 
foot showed no abnormality.  In the absence of a current 
disability, as defined by governing law, the claims must be 
denied.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (A claim 
for service-connection for a disability must be accompanied 
by evidence which establishes that the claimant currently has 
the claimed disability.  Absent proof of a present disability 
there can be no valid claim.).

Although the veteran is competent to report his in-service 
experiences and symptoms (including that he had left foot 
muscle damage in August 1992), where, as here, the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not reflect that the veteran currently 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or causation 
competent.  The Court held in Grottveit v. Brown, 5 Vet. App. 
91 (1993), that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence ... is required.

In this, and in other cases which involve the issue of 
medical diagnosis/causation, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  The probative medical evidence of record, that 
is, the VA examination report and treatment records, 
pertinent to the post-service period, does not demonstrate 
current disability due to left foot muscle damage.  
Therefore, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence of 
record is against the claim for service connection for a left 
foot muscle injury.

III.  Increased Evaluation for Degenerative Disc Disease

Factual Background

Service medical records indicate that degenerative disc 
change at L5-S1 with a small central herniated nucleus 
pulposus was noted on a February 1997 magnetic resonance 
imaging (MRI).  The veteran continued to seek treatment for 
lower back pain secondary to degenerative disc disease 
through July 1997.

A January 1998 VA examination report noted that the veteran 
reported pain in the lower back, as well as episodes of loss 
of feeling in both legs.  Examination of the lumbar spine 
showed normal contour with range of motion which was forward 
flexion from 0 to 60 degrees, extension from 0 to 30 degrees, 
lateral rotation from 0 to 20 degrees, and lateral flexion 
from 0 to 20 degrees.  The diagnostic impression was that the 
veteran's back condition was relatively asymptomatic and he 
had full range of motion.

A March 1998 addendum to the January VA examination noted 
that an electromyograph nerve conduction study (EMG) on both 
lower extremities demonstrated L5 radiculopathy.  The veteran 
subjectively had no weakness.  Reflexes were intact and there 
were no sensory deficits.

A September 1998 rating decision granted service connection 
for a lumbar disc disorder and assigned an initial disability 
rating of 20 percent under Diagnostic Code 5293.

A December 1998 VA treatment note indicated that the veteran 
complained of constant back pain.  The veteran was diagnosed 
with lower back pain with a history of a herniated nucleus 
pulposus

A February 1999 VA general medical examination noted that the 
veteran had a normal gait without assistive device.  He moved 
normally about the room and was able to hop on either foot, 
heel and toes, and squat and rise.  The veteran bent 8 
degrees to within 1 1/2 inches from the floor, painfully.  
There was full lateral flexion rotation of the lumbar spine 
and 10 degrees of backward extension.  Straight leg raising 
was positive on the left.  There was sciatic notch tenderness 
on the left with paraspinal muscle spasm on the left.  Deep 
tendon reflexes were equal and reactive.  There were no 
sensory motor deficits.  The veteran was diagnosed with 
discogenic disease of the lumbar spine with left leg 
radiculopathy.

A March 1999 VA neurological examination report noted that 
the veteran reported chronic low back pain for many years.  
The examiner indicated that he was unable to elicit a 
definite radicular component to the pain that the veteran 
experienced.  On examination, the veteran had a full range of 
motion in the seated position.  Triple flexion of the hip, 
knee and ankle did not elicit low back or radicular pain.  
Strength in the lower extremities was extremely good.  Rapid 
alternating movement, finger tapping and sensation were all 
normal.  The examiner diagnosed the veteran with low back 
strain with early spondylosis of the lumbar spine.  A March 
1999 MRI noted mild lumbar spondylosis with facet arthropathy 
at multiple levels and a small L5-S1 central disc protrusion.

An April 1999 VA treatment note indicated that the veteran 
complained of increased problems with low back pain.  He was 
diagnosed with chronic back pain.

A September 2000 VA telephone triage note indicated that the 
veteran complained of lower back pain.  He indicated his legs 
"drop-out" with walking and he has to lean against 
something.

A September 5, 2001 VA spinal examination report noted that 
the veteran reported daily low back pain.  The veteran 
indicated that coughing and sneezing do not aggravate his 
pain.  He reported occasional radiation of pain to the 
posterior thigh, right greater than left, which occasionally 
goes down to the knee and down the leg with associated 
numbness.  On examination, gait was normal.  The veteran 
complained of some tenderness to palpation of the right and 
left paralumbar area.  There was no muscle spasm.  There was 
some complaint of moderate pain on midline percussion of the 
lumbar spine.  Deep tendon reflexes were 2+ and symmetric 
bilaterally.  Seated straight leg raise was negative 
bilaterally.  On sensory exam to scratch, thighs and legs, 
right and left, were normal.  Range of motion was 65 degrees 
of flexion, 20 degrees of extension, right and left side 
bending was 25 degrees, all with some complaint of pain at 
the terminal degrees of motion.  The veteran was diagnosed 
with degenerative disc disease and degenerative joint disease 
of the lumbar spine.  Functional impairment was rated as mild 
plus with a loss in range of motion of 15 degrees of flexion 
and 5 degrees of extension.  A note on the examination report 
indicated there was no clinical evidence of radiculopathy and 
an EMG was ordered.  An October 2001 note on the examination 
report indicated that the EMG was normal.

A September 10, 2001 VA neurologic examination indicated that 
the veteran reported an increased in intensity of low back 
pain in the past two years.  The examiner noted there was no 
clear-cut history of radiating pain into either leg.  On 
examination, the veteran walked somewhat flexed at the waist.  
Motor examination revealed 5/5 strength, good bulk and normal 
tone in all the muscle groups of the upper and lower 
extremities.  There was no drift, fasciculation, or atrophy.  
There was mild limitation of back motion in all directions.  
There was tenderness in the lower para spinal muscles of the 
lower back and there were noted muscle spasms to palpation.  
The reflexes were 2+ and symmetric in the upper and lower 
extremities as well as the medial hamstrings.  The toes were 
down going and no pathologic reflexes were elicited.  Sensory 
examination to light touch, pin and vibration were normal.  
The examiner diagnosed the veteran with chronic lumbar 
spondylosis.  He did not see any evidence of a herniated 
nucleus pulposus.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection. This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection. The United States Court 
of Appeals for Veterans Claims (Court) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date). See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time. Id.

Under Diagnostic Code 5292 a rating of 20 percent is assigned 
for moderate limitation of lumbar motion.  A 40 percent 
rating is reserved for severe limitation of lumbar motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.

Under Code 5293, a 20 percent rating is in order for moderate 
disability with recurring attacks.  A 40 percent evaluation 
is warranted when the intervertebral disc syndrome is severe, 
characterized by recurring attacks with intermittent relief.  
A maximum schedular evaluation of 60 percent is awarded when 
the disability is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.72, 
Diagnostic Code 5293.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  VA 
has determined that intervertebral disc syndrome involves 
loss of range of motion.  Therefore, 38 C.F.R. §§ 4.40 and 
4.45 must be considered when a disability is evaluated under 
Code 5293.  VAOPGCPREC 36-97 (December 12, 1997).

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for a disability rating greater than 20 percent.  
The reasons follow.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Considering Diagnostic Code 5292, the evidence does not 
establish that the veteran has more than moderate limitation 
of motion.  A January 1998 VA examination noted that the 
veteran had full range of motion.  A February 1999 VA general 
medical examination noted that the veteran did experience 
some pain with motion.  A September 5, 2001 VA spinal 
examination report noted that functional impairment was rated 
as mild plus with a loss in range of motion of 15 degrees of 
flexion and 5 degrees of extension.  Therefore, in 
considering Diagnostic Code 5292, the Board finds that the 
probative evidence establishes that the veteran's limitation 
of motion of the lumbar spine is no more than moderate.  See 
38 C.F.R. 4.71a, Diagnostic Code 5292.

Considering Diagnostic Code 5293, the evidence does not 
establish that the veteran has severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  A 
March 1998 addendum to the January 1998 VA examination report 
noted that an EMG on both lower extremities showed L5 
radiculopathy.  A February 1999 VA general medical 
examination noted sciatic notch tenderness on the left and 
diagnosed left leg radiculopathy.  The March 1999 VA 
neurological examination, however, was unable to elicit a 
definite radicular component to the pain the veteran 
experienced.  An October 2001 note on the September 5, 2001 
VA spinal examination report noted that the veteran's EMG was 
normal.  The September 10, 2001 VA neurological examination 
report did note that there was tenderness in the lower para 
spinal muscles of the lower back and there were noted muscle 
spasms to palpation.  The reflexes were 2+ and symmetric in 
the lower extremities as well as the medial hamstrings.  
Sensory examination to light touch, pin and vibration were 
normal.  In sum, the appropriate symptoms are not indicative 
of more than moderate impairment, nor has any examiner 
concluded that there is severe disability.

The Board concludes that the overall disability picture does 
not more nearly approximate severe disability and the 
criteria for an increased rating under Code 5293.  Id.  
Additionally, there is no evidence of "severe" limitation of 
motion, as discussed above, even considering the effects of 
pain.  38 C.F.R. §§ 4.40, 4.71a, Code 5292.

The Board must otherwise consider whether separate ratings 
are appropriate for the various manifestations of the low 
back disability.  In this case, the veteran's back disability 
has been evaluated under Diagnostic Code 5293, which does not 
expressly refer to limitation of motion, but has been held to 
involve limitation of range of motion.  VAOPGCPREC 36-97 
(December 12, 1997).  Further, the Board has also considered 
a higher rating based on Diagnostic Code 5292 for limitation 
of motion.  Since a separate rating must be based upon 
additional disability, to assign a separate rating for the 
veteran's low back disorders would violate the regulations 
prohibiting the pyramiding of various diagnoses of the same 
disability.  38 C.F.R. § 4.14 (2000); see VAOGCPREC 23-97 
(July 1, 1997); see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994) (a separate rating may be granted for a "distinct 
and separate" disability' that is, "when none of the 
symptomatology...is duplicative...or overlapping.").

The veteran is competent to report his symptoms.  Although 
the veteran has asserted that his service-connected 
degenerative disc disease with herniated nucleus pulposus, L5 
and radiculopathy is productive of a greater degree of 
impairment that justifies a higher evaluation, the medical 
findings do not support his contentions for the reasons 
stated above.  The preponderance of the evidence is against 
his claim for an evaluation in excess of 20 percent for 
degenerative disc disease with herniated nucleus pulposus, L5 
and radiculopathy, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.  Also, the disorder does not 
appear to have changed significantly during this initial 
rating period so as to warrant a staged rating.  See 
Fenderson, 12 Vet. App. at 126-127.


ORDER

Entitlement to service connection for a left foot muscle 
injury is denied.

Entitlement to an increased initial rating for degenerative 
disc disease with herniated nucleus pulposus, L5 and 
radiculopathy, currently evaluated as 20 percent disabling, 
is denied



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

